Filed 1/11/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 1







In the Interest of J.H.



William Pryatel, M.D., 		Petitioner and Appellee



v.



J.H., 		Respondent and Appellant







No. 20060373







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable John T. Paulson, Judge.



AFFIRMED.



Per Curiam.



Jay A. Schmitz, Assistant State’s Attorney, 511 Second Avenue SE, Jamestown, N.D. 58401, for petitioner and appellee; submitted on brief.



Jodie Koch Scherr, P.O. Box 356, Valley City, N.D. 58072-0356, for respondent and appellant; submitted on brief.

Interest of J.H.

No. 20060373



Per Curiam.

[¶1]	J.H. appeals district court orders involuntarily committing him to the North Dakota State Hospital and allowing him to be treated involuntarily with prescription medication.  He argues that because the State Hospital failed to timely move for a commitment hearing, the court orders should be “null and void.”  Section 25-03.1-19, N.D.C.C., is not jurisdictional and the court may extend the time for hearing for good cause.  
Interest of Nyflot
, 340 N.W.2d 178, 182-83 (N.D. 1983).  We summarily affirm under N.D.R.App.P. 35.1(a)(7).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner